SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

962
CA 11-00570
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GORSKI, AND MARTOCHE, JJ.


KELVIN SEAWRIGHT, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

OMAR M. CROOKS AND JOE A. RAMBO, JR.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CELLINO & BARNES, P.C., ROCHESTER (RICHARD P. AMICO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered September 22, 2010 in a personal injury
action. The order, insofar as appealed from, denied the motion of
defendants to set aside the verdict and granted the motion of
plaintiff for a structured judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens,
155 AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court